      Case 1:20-cv-01582-MN Document 1 Filed 11/23/20 Page 1 of 16 PageID #: 1




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF DELAWARE

 --------------------------------------------------------
 SHIVA STEIN,                                               :
                                                            :
                   Plaintiff,                               :   Civil Action No. ______________
                                                            :
 v.                                                         :   COMPLAINT FOR VIOLATIONS OF
                                                            :   SECTIONS 14(a) AND 20(a) OF THE
 CONCHO RESOURCES INC., TIM LEACH,                          :   SECURITIES EXCHANGE ACT OF
 STEVE BEAL, TUCKER BRIDWELL, BILL                          :   1934
 EASTER, STEVE GRAY, SUSAN HELMS,                           :
 GARY MERRIMAN, MARK PUCKETT, and                           :   JURY TRIAL DEMANDED
 JOE WRIGHT,                                                :
                                                            :
                   Defendants.                              :
 --------------------------------------------------------

         Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

         1.      This is an action brought by Plaintiff against Concho Resources Inc. (“Concho

Resources” or the “Company”) and the members of Concho Resources’ board of directors (the

“Board” or the “Individual Defendants” and collectively with the Company, the “Defendants”) for

their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”), 15 U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9 and 17 C.F.R. §

244.100, in connection with the proposed merger between Concho Resources and ConocoPhillips

and its affiliates (“ConocoPhillips”).

         2.      Defendants have violated the above-referenced sections of the Exchange Act by

causing a materially incomplete and misleading Registration Statement on Form S-4 (the

“Registration Statement”) to be filed on November 18, 2020 with the United States Securities and
   Case 1:20-cv-01582-MN Document 1 Filed 11/23/20 Page 2 of 16 PageID #: 2




Exchange Commission (“SEC”) and disseminated to the Company’s stockholders.                   The

Registration Statement recommends that the Company’s stockholders vote in favor of a proposed

transaction whereby Falcon Merger Sub Corp., a wholly-owned subsidiary of ConocoPhillips, will

merge with and into Concho Resources, with Concho Resources surviving as a wholly-owned

subsidiary of ConocoPhillips (the “Proposed Transaction”). Pursuant to the terms of the definitive

agreement and plan of merger the companies entered into (the “Merger Agreement”), each Concho

Resources stockholder will receive 1.46 ConocoPhillips shares (the “Merger Consideration”).

       3.      As discussed below, Defendants have asked Concho Resources’ stockholders to

support the Proposed Transaction based upon the materially incomplete and misleading

representations and information contained in the Registration Statement, in violation of Sections

14(a) and 20(a) of the Exchange Act. Specifically, the Registration Statement contains materially

incomplete and misleading information concerning, among other things, the analyses performed

by the Company’s financial advisors, Credit Suisse Securities (USA) LLC (“Credit Suisse”) and

J.P. Morgan Securities LLC (“J.P. Morgan” and together with Credit Suisse, the “Financial

Advisors”), in support of their fairness opinions.

       4.      It is imperative that the material information that has been omitted from the

Registration Statement is disclosed to the Company’s stockholders prior to the forthcoming

stockholder vote so that they can properly exercise their corporate suffrage rights.

       5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Concho Resources’ stockholders or, in the

event the Proposed Transaction is consummated, to recover damages resulting from the

Defendants’ violations of the Exchange Act.




                                                 2
   Case 1:20-cv-01582-MN Document 1 Filed 11/23/20 Page 3 of 16 PageID #: 3




                                  JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over Defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because Concho Resources is incorporated in this District.

                                              PARTIES

        9.      Plaintiff is, and has been at all relevant times, the owner of Concho Resources

stocks and has held such stocks since prior to the wrongs complained of herein.

        10.     Individual Defendant Tim Leach has been Chairman of the Board and the

Company’s Chief Executive Officer since the formation of Concho in 2004 and also served as the

Company’s President until 2017.

        11.     Individual Defendant Steve Beal has served as a member of the Board since 2006.

        12.     Individual Defendant Tucker Bridwell has served as a member of the Board since

2006.

        13.     Individual Defendant Bill Easter has served as a member of the Board since 2008.

        14.     Individual Defendant Steve Gray has served as a member of the Board since 2018.

        15.     Individual Defendant Susan Helms has served as a member of the Board since

2017.


                                                   3
     Case 1:20-cv-01582-MN Document 1 Filed 11/23/20 Page 4 of 16 PageID #: 4




         16.    Individual Defendant Gary Merriman has served as a member of the Board since

2012.

         17.    Individual Defendant Mark Puckett has served as a member of the Board since

2009.

         18.    Individual Defendant Joe Wright has served as a member of the Board since 2017.

         19.    Defendant Concho Resources a Delaware corporation and maintains its principal

offices at One Concho Center, 600 West Illinois Avenue, Midland, Texas 79701. The Company’s

stock trades on the New York Stock Exchange under the symbol “CXO.”

         20.    The defendants identified in paragraphs 10-18 are collectively referred to as the

“Individual Defendants” or the “Board.”

         21.    The defendants identified in paragraphs 10-19 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.       The Proposed Transaction

         22.    Concho Resources, an independent oil and natural gas company, engages in the

acquisition, development, and exploration of oil and natural gas properties in the United States.

The Company’s principal operating areas are located in the Permian Basin of West Texas and

southeast New Mexico. As of December 31, 2019, its estimated proved reserves totaled 1.0 billion

barrels of oil equivalent. The Company was founded in 2006 and is headquartered in Midland,

Texas.

         23.    On October 19, 2020, the Company and ConocoPhillips jointly announced the

Proposed Transaction:

                HOUSTON & MIDLAND, Texas--(BUSINESS WIRE)--
                ConocoPhillips (NYSE: COP) and Concho Resources (NYSE:
                CXO) today announced that they have entered into a definitive


                                                4
Case 1:20-cv-01582-MN Document 1 Filed 11/23/20 Page 5 of 16 PageID #: 5




          agreement to combine companies in an all-stock transaction. Under
          the terms of the transaction, which has been unanimously approved
          by the board of directors of each company, each share of Concho
          Resources (Concho) common stock will be exchanged for a fixed
          ratio of 1.46 shares of ConocoPhillips common stock, representing
          a 15 percent premium to closing share prices on October 13. The
          transaction combines two high-quality industry leaders to create a
          company with an approximately $60 billion enterprise value that
          will offer stakeholders a superior investment choice for sustainable
          performance and returns through cycles. Highlights of the
          transaction include:

      •   Two best-in-class asset portfolios that create a combined resource base of
          approximately 23 billion barrels of oil equivalent with a less than $40 per
          barrel WTI cost of supply and an average cost of supply below $30 per
          barrel WTI.
      •   High-quality balance sheet that offers superior sustainability, resilience and
          flexibility across price cycles.
      •   ConocoPhillips and Concho expect to capture $500 million of annual cost
          and capital savings by 2022.
      •   A financial framework that delivers greater than 30 percent of cash from
          operations via compelling dividends and additional distributions.
      •   Elevated commitment to environmental, social and governance excellence
          with a newly adopted Paris-Aligned Climate Risk strategy, available
          at www.conocophillips.com.
          “The leadership and boards of both companies believe today’s transaction
          is an affirmation of our commitment to lead a structural change for our vital
          industry,” said Ryan Lance, ConocoPhillips chairman and chief executive
          officer. “Concho is a tremendous fit with ConocoPhillips. Together,
          ConocoPhillips and Concho will have unmatched scale and quality across
          the important value drivers in our business: an enviable low cost of supply
          asset base, a strong balance sheet, a disciplined capital allocation approach,
          ESG excellence and great people. Importantly, the transaction meets our
          long-stated and clear criteria for mergers and acquisitions because it is
          completely consistent with our financial and operational framework.”

          “Through this combination, we are joining a diversified energy company
          with even more scale and resources to create shareholder value in today’s
          markets and beyond,” said Tim Leach, chairman and chief executive officer
          of Concho Resources. “Thanks to our team, Concho is one of the largest
          unconventional shale producers in the United States, with a high-quality
          asset base, a culture of operational excellence, safety and efficiency, and a
          strong balance sheet. Through consolidation, we will apply our assets,
          capabilities and superior performance to the business model of the future,
          creating a better-capitalized company with enhanced capital discipline,


                                            5
Case 1:20-cv-01582-MN Document 1 Filed 11/23/20 Page 6 of 16 PageID #: 6




          more flexibility and an unwavering commitment to sustainability. From our
          position of strength and in light of market trends, our board of directors and
          management team evaluated a wide range of options and unanimously
          determined that combining with ConocoPhillips is the best path forward for
          Concho and our shareholders. We look forward to bringing together our
          complementary operations, teams and cultures to realize the upside
          potential of this exciting combination.”

          Transaction Rationale and Benefits

          Today’s transaction brings together two companies with the leadership,
          assets and a capital allocation approach to generate growing free cash flow,
          supported by a top-tier investment-grade balance sheet that provides
          investors with sustainability, resilience and flexibility. The combined
          company will have competitive advantages across sector fundamentals:

      •   Combination creates leading company with scale and relevance: The
          transaction offers a compelling combination of size, best-in-class assets,
          financial strength and operating capability. The new ConocoPhillips will be
          the largest independent oil and gas company, with pro forma production of
          over 1.5 million barrels of oil equivalent per day (MMBOED).
      •   Massive, diversified and low cost of supply resource base provides
          years of high-value investments: The combined company will hold
          approximately 23 billion barrels of oil equivalent (BBOE) resources with
          an average cost of supply of below $30 per barrel WTI. The transaction
          brings together contiguous and complementary “core-of-the-core” acreage
          positions across the Delaware and Midland basins to create an
          unconventional powerhouse that also includes leading positions in the Eagle
          Ford and Bakken in the Lower 48 and the Montney in Canada. The
          expanded Permian position provides a strong complement to
          ConocoPhillips’ other globally diverse, low-capital-intensity legacy
          positions.
      •   Disciplined capital allocation criterion will drive investment
          decisions: The company’s portfolio will be developed for value and free
          cash flow. The company will target an average reinvestment level of less
          than 70 percent of cash from operations to ensure sufficient free cash flow
          generation to fund compelling returns of capital to shareholders.
      •   Significant cost and capital savings will drive uplift in value and
          sustained cost structure improvement: The companies announced that
          together they expect to capture $500 million of annual cost and capital
          savings by 2022. The identified savings will come from lower general and
          administrative costs and a reduction in ConocoPhillips’ future global new
          ventures exploration program. This de-emphasis of ConocoPhillips’
          organic resource addition program is driven by the addition of Concho’s
          large, low-cost resource base. Additional supply chain, commercial and


                                            6
Case 1:20-cv-01582-MN Document 1 Filed 11/23/20 Page 7 of 16 PageID #: 7




          drilling and completion capital efficiency savings are not yet included in
          these cost-reduction estimates.
      •   Proven technical and operational expertise will be applied across the
          combined portfolio to unlock value: Both ConocoPhillips and Concho are
          already recognized leaders in oil and gas technology and operations. As part
          of the planned integration, the company will adopt a “best practices”
          approach that will share learnings and select best practices focused on the
          North American unconventional portfolio.
      •   High-quality balance sheet provides resilience through cycles and
          supports commitment to sustainable shareholder return of
          capital: ConocoPhillips will offer a compelling ordinary dividend
          supplemented by additional distributions as needed to meet its target
          distribution of greater than 30 percent of cash from operations. The
          company seeks to maintain a strong investment-grade credit rating across
          price cycles. On a pro forma basis, the combined company net debt is
          approximately $12 billion as of June 30, 2020, representing an attractive
          leverage ratio of 1.3 at 2021 consensus commodity prices.
      •   The companies share a track record of and commitment to ESG
          excellence: The combination creates a platform for leading the sector into
          the energy transition and a low-carbon future. The combined entity will be
          the first U.S.-based oil and gas company to adopt a Paris-aligned climate
          risk strategy to meet an operational (Scope 1 and Scope 2) net-zero
          emissions ambition by 2050.
          Leadership and Governance

          Upon closing, Concho’s Chairman and Chief Executive Officer Tim Leach
          will join ConocoPhillips’ board of directors and executive leadership team
          as executive vice president and president, Lower 48. This transaction will
          enhance the company’s competitive position in Midland.

          Transaction Details

          The transaction is subject to the approval of both ConocoPhillips and
          Concho stockholders, regulatory clearance and other customary closing
          conditions. The transaction is expected to close in the first quarter of 2021.
          In the meantime, an integration planning team consisting of representatives
          from both companies will be formed to ensure required business processes
          and programs are implemented seamlessly post-closing. In light of the
          pending merger, ConocoPhillips has suspended share repurchases until after
          the transaction closes.

          Lance continued, “Opportunities to consolidate quality on the scale of these
          two companies do not come along often, so we are seizing this moment to



                                            7
     Case 1:20-cv-01582-MN Document 1 Filed 11/23/20 Page 8 of 16 PageID #: 8




               create a company to lead the necessary transformation of our vital sector for
               the benefit for all stakeholders in the future.”

               ConocoPhillips will host a conference call today at 8 a.m. Eastern time to
               discuss this announcement. To listen to the call and view related
               presentation materials, go to www.conocophillips.com/investor.

               Advisors

               Goldman Sachs & Co. LLC is serving as exclusive financial advisor to
               ConocoPhillips, and Wachtell, Lipton, Rosen & Katz is serving as
               ConocoPhillips’ legal advisor. Credit Suisse Securities (USA) LLC and J.P.
               Morgan Securities LLC are acting as financial advisors to Concho. Sullivan
               & Cromwell LLP is acting as legal advisor to Concho.

                                               ***

        24.    The Board has unanimously agreed to the Proposed Transaction. It is therefore

imperative that Concho Resources’ stockholders are provided with the material information that

has been omitted from the Registration Statement, so that they can meaningfully assess whether

or not the Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.

B.      The Materially Incomplete and Misleading Registration Statement

        25.    On November 18, 2020, Concho Resources and ConocoPhillips jointly filed the

Registration Statement with the SEC in connection with the Proposed Transaction.                The

Registration Statement was furnished to the Company’s stockholders and solicits the stockholders

to vote in favor of the Proposed Transaction. The Individual Defendants were obligated to

carefully review the Registration Statement before it was filed with the SEC and disseminated to

the Company’s stockholders to ensure that it did not contain any material misrepresentations or

omissions. However, the Registration Statement misrepresents and/or omits material information

that is necessary for the Company’s stockholders to make an informed decision concerning




                                                 8
   Case 1:20-cv-01582-MN Document 1 Filed 11/23/20 Page 9 of 16 PageID #: 9




whether to vote in favor of the Proposed Transaction, in violation of Sections 14(a) and 20(a) of

the Exchange Act.

Omissions and/or Material Misrepresentations Concerning Financial Projections

       26.     The Registration Statement fails to provide material information concerning

financial projections by management and relied upon by the Financial Advisors in their analyses.

The Registration Statement discloses management-prepared financial projections for the Company

which are materially misleading. The Registration Statement indicates that in connection with the

rendering of the fairness opinions, management prepared certain non-public financial forecasts

(the “Concho Projections,” “Concho Projections For ConocoPhillips,” and “ConocoPhillips

Projections”) and provided them to the Board and the Financial Advisors with forming a view

about the stand-alone and pro forma valuations. Accordingly, the Registration Statement should

have, but fails to provide, certain information in the projections that managements provided to the

Board and their financial advisors. Courts have uniformly stated that “projections … are probably

among the most highly-prized disclosures by investors. Investors can come up with their own

estimates of discount rates or [] market multiples. What they cannot hope to do is replicate

management’s inside view of the company’s prospects.” In re Netsmart Techs., Inc. S’holders

Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).

       27.     For the Company Projections, Concho Projections For ConocoPhillips, and

ConocoPhillips Projections for Cases A through D, the Registration Statement provides values for

the non-GAAP (Generally Accepted Accounting Principles) financial metric for fiscal years 2021

through 2025: EBITDAX, but fails to provide line items used to calculate this metric or a

reconciliation of this non-GAAP metric to its most comparable GAAP measure in direct violation

of Regulation G and consequently Section 14(a).




                                                 9
 Case 1:20-cv-01582-MN Document 1 Filed 11/23/20 Page 10 of 16 PageID #: 10




       28.     When a company discloses non-GAAP financial measures in a registration

statement that were relied on by a board of directors to recommend that stockholders exercise their

corporate suffrage rights in a particular manner, the company must, pursuant to SEC regulatory

mandates, also disclose all projections and information necessary to make the non-GAAP

measures not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial measure disclosed or

released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.

       29.     The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is calculated.
               Accordingly, a clear description of how this measure is calculated,
               as well as the necessary reconciliation, should accompany the
               measure where it is used. Companies should also avoid
               inappropriate or potentially misleading inferences about its
               usefulness. For example, "free cash flow" should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or other
               non-discretionary expenditures that are not deducted from the
               measure.

       30.     Thus, to cure the Registration Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Registration

Statement, Defendants must provide a reconciliation table of the non-GAAP measure to the most

comparable GAAP measure to make the non-GAAP metric included in the Registration Statement

not misleading.

Omissions and/or Material Misrepresentations Concerning Financial Analyses

       31.     With respect to Credit Suisse’s Selected Companies Analysis, the Registration

Statement fails to disclose: (1) the reason Concho directed Credit Suisse to use the Concho



                                                 10
  Case 1:20-cv-01582-MN Document 1 Filed 11/23/20 Page 11 of 16 PageID #: 11




Projections Case A and Concho Projections for ConocoPhillips Case A for the analyses; and (ii)

the individual multiples and financial metrics for the companies observed by Credit Suisse in the

analysis.

       32.     With respect to Credit Suisse’s Discounted Cash Flow Analysis for Concho

Resources, the Registration Statement fails to disclose: (i) the Company’s estimated value of the

projected after-tax, unlevered, free cash flows and all line items used to calculate them; (ii) the

inputs and assumptions underlying the application of terminal multiples of 5.0x to 6.0x to Concho

Resources’ estimated EBITDAX for the year ended December 31, 2030; (iii) Concho Resources’

estimated EBITDAX for the year ended December 31, 2030; and (iv) the inputs and assumptions

underlying the discount rates ranging from 9.0% to 11.0%.

       33.     With respect to Credit Suisse’s Discounted Cash Flow Analysis for ConocoPhillips,

the Registration Statement fails to disclose: (i) ConocoPhillips’ (as provided by both Concho

Resources and ConocoPhillips) estimated value of the projected after-tax, unlevered, free cash

flows and all line items used to calculate them; (ii) the inputs and assumptions underlying the

application of terminal multiples of 6.0x to 7.0x to ConocoPhillips’ estimated EBITDAX for the

year ended December 31, 2030; (iii) ConocoPhillips’ estimated EBITDAX for the year ended

December 31, 2030; and (iv) the inputs and assumptions underlying the discount rates ranging

from 8.0% to 10.0%.

       34.     With respect to J.P. Morgan’s Discounted Cash Flow Analysis for Concho

Resources and ConocoPhillips, the Registration Statement fails to disclose: (i) the companies’

estimated value of the projected after-tax, unlevered, free cash flows the companies were

forecasted to generate during fiscal years 2021 through 2030 and all line items used to calculate

them; (ii) the terminal values for the companies; (iii) the inputs and assumptions underlying the




                                                11
  Case 1:20-cv-01582-MN Document 1 Filed 11/23/20 Page 12 of 16 PageID #: 12




application the perpetuity growth rates to the estimated unlevered free cash flows of each company

of 1.0% to 2.% for Cases A and B and 0.0% to 1.0% for Cases C and D; and (iv) the inputs and

assumptions underlying the discount rates ranging from 10.5% to 12.5% for Concho Resources

and 9.75% to 11.75% for ConocoPhillips.

          35.   In sum, the omission of the above-referenced information renders statements in the

Registration Statement materially incomplete and misleading in contravention of the Exchange

Act. Absent disclosure of the foregoing material information prior to the special stockholder

meeting to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed

decision regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened

with irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          36.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          37.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          38.   Defendants have issued the Registration Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement and the use of their name in the



                                                 12
  Case 1:20-cv-01582-MN Document 1 Filed 11/23/20 Page 13 of 16 PageID #: 13




Registration Statement, which fails to provide critical information regarding, among other things,

the financial projections that were prepared by the Company and relied upon by the Board in

recommending the Company’s stockholders vote in favor of the Proposed Transaction.

       39.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Registration Statement, but nonetheless failed to obtain and disclose

such information to stockholders although they could have done so without extraordinary effort.

       40.     Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement.     The preparation of a Registration Statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes

negligence.   Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully. Indeed, Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and the preparation and

review of strategic alternatives.

       41.     The misrepresentations and omissions in the Registration Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.




                                                  13
  Case 1:20-cv-01582-MN Document 1 Filed 11/23/20 Page 14 of 16 PageID #: 14




                                             COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          42.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          43.   The Individual Defendants acted as controlling persons of Concho Resources

within the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their

positions as directors of Concho Resources, and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the incomplete and misleading statements

contained in the Registration Statement filed with the SEC, they had the power to influence and

control and did influence and control, directly or indirectly, the decision making of Concho

Resources, including the content and dissemination of the various statements that Plaintiff

contends are materially incomplete and misleading.

          44.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected.

          45.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Concho Resources, and, therefore, is presumed to

have had the power to control or influence the particular transactions giving rise to the Exchange

Act violations alleged herein, and exercised the same. The omitted information identified above

was reviewed by the Board prior to voting on the Proposed Transaction. The Registration

Statement at issue contains the unanimous recommendation of the Board to approve the Proposed




                                                 14
  Case 1:20-cv-01582-MN Document 1 Filed 11/23/20 Page 15 of 16 PageID #: 15




Transaction.   The Individual Defendants were thus directly involved in the making of the

Registration Statement.

       46.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Registration Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       47.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       48.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       49.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

       A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Registration Statement;


                                                 15
 Case 1:20-cv-01582-MN Document 1 Filed 11/23/20 Page 16 of 16 PageID #: 16




          B.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

 Dated: November 23, 2020                           RIGRODSKY & LONG, P.A.

                                               By: /s/ Gina M. Serra
 OF COUNSEL:                                       Brian D. Long (#4347)
                                                   Gina M. Serra (#5387)
 WOLF HALDENSTEIN ADLER                            300 Delaware Avenue, Suite 210
 FREEMAN & HERZ LLP                                Wilmington, DE 19801
 Gloria Kui Melwani                                Telephone: (302) 295-5310
 270 Madison Avenue                                Facsimile: (302) 654-7530
 New York, NY 10016                                Email: bdl@rl-legal.com
 Telephone: (212) 545-4600                         Email: gms@rl-legal.com
 Facsimile: (212) 686-0114
 Email: melwani@whafh.com                           Attorneys for Plaintiff




                                                  16
